FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50482

               Plaintiff - Appellee,             D.C. No. 3:10-cr-07029-WQH

  v.
                                                 MEMORANDUM *
J. JESUS VEGA-ARROYO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       J. Jesus Vega-Arroyo appeals from the district court’s judgment and

challenges the consecutive eight-month sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vega-Arroyo contends that the district court plainly erred by failing to

discuss the 18 U.S.C. § 3583(e) sentencing factors. The district court did not err,

because it was not required to “tick off” all of the relevant sentencing factors, see

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc), and the record

reflects that the court considered the relevant section 3583(e) sentencing factors.

See 18 U.S.C. § 3583(e).

      Vega-Arroyo also contends that the district court plainly erred by punishing

him for the criminal conduct that resulted in the revocation of his supervised

release. The record reflects that the district court properly sanctioned Vega-Arroyo

for his breach of trust, and not for the criminal conduct underlying the revocation.

See United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                           2                                     10-50482